If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


BROOKSIDE DEVELOPMENT CO., LLC,                                       UNPUBLISHED
                                                                      August 26, 2021
               Plaintiff/Counterdefendant-Appellant,

v                                                                     No. 351495
                                                                      Livingston Circuit Court
BROOKSIDE INVESTORS, LLC,                                             LC No. 17-029375-CH

               Defendant-Appellee,

and

CITY OF BRIGHTON,

               Defendant/Counterplaintiff-Appellee.


Before: STEPHENS, P.J., and BORRELLO and GLEICHER, JJ.

PER CURIAM.

        Plaintiff, Brookside Development Co., LLC, appeals as of right an order granting summary
disposition to defendants, Brookside Investors, LLC (BI),1 and City of Brighton (Brighton), under
MCR 2.116(C)(7) (statute of limitations). We affirm.

                                        I. BACKGROUND

        Plaintiff acquired a parcel of land in Brighton to operate a shopping center. The land
contract for the parcel was executed in 1986, and plaintiff acquired title in 1989. It is not disputed
that Brighton holds an easement over the property pursuant to an easement agreement (EA)
executed in 1986 by the seller of the property. A road, Brookside Lane, was constructed by
plaintiff within the easement area. Brighton and BI contend, primarily on the basis of the language


1
  Both plaintiff and BI had predecessors in interest, but for ease of reference we simply employ
the terms “plaintiff” and “BI” in this opinion, because no party argues that the changes in interest
have any impact on the appeal.


                                                 -1-
of the EA, that Brookside Lane is a public road owned by Brighton. In 2014, Brighton granted
permission to BI to make a curb cut into Brookside Lane, to allow customers for BI’s business to
use the road. Plaintiff objected, claimed that it owned Brookside Lane, and claimed that the EA
provided merely a utility easement, not an easement for a public road. Various motions for
summary disposition were filed, and eventually the court granted summary disposition to
defendants on the basis that the 15-year period of limitations for plaintiff’s lawsuit had long since
expired.

                                          II. ANALYSIS

     Plaintiff contends that the trial court erred by granting defendants’ final, joint motion for
summary disposition.

        This Court reviews de novo a lower court’s decision regarding a motion for summary
disposition. Dextrom v Wexford Co, 287 Mich App 406, 416; 789 NW2d 211 (2010). Summary
disposition is proper under MCR 2.116(C)(7) when a claim is barred by the statute of limitations.
Waltz v Wyse, 469 Mich 642, 647; 677 NW2d 813 (2004).

       When reviewing a motion under MCR 2.116(C)(7), this Court must accept all well-
       pleaded factual allegations as true and construe them in favor of the plaintiff, unless
       other evidence contradicts them. If any affidavits, depositions, admissions, or other
       documentary evidence are submitted, the court must consider them to determine
       whether there is a genuine issue of material fact. If no facts are in dispute, and if
       reasonable minds could not differ regarding the legal effect of those facts, the
       question whether the claim is barred is an issue of law for the court. However, if a
       question of fact exists to the extent that factual development could provide a basis
       for recovery, dismissal is inappropriate. [Dextrom, 287 Mich App at 428-429;
       citations omitted.]

       MCL 600.5801 states:

               No person may bring or maintain any action for the recovery or possession
       of any lands or make any entry upon any lands unless, after the claim or right to
       make the entry first accrued to himself or to someone through whom he claims, he
       commences the action or makes the entry within the periods of time prescribed by
       this section.

               (1) Defendant claiming title under fiduciary’s deed or court-ordered
       sale. When the defendant claims title to the land in question by or through some
       deed made upon the sale of the premises by an executor, administrator, guardian,
       or testamentary trustee; or by a sheriff or other proper ministerial officer under the
       order, judgment, process, or decree of a court or legal tribunal of competent
       jurisdiction within this state, or by a sheriff upon a mortgage foreclosure sale the
       period of limitation is 5 years.

               (2) Defendant claiming title under tax deed. When the defendant claims
       title under some deed made by an officer of this state or of the United States who



                                                -2-
       is authorized to make deeds upon the sale of lands for taxes assessed and levied
       within this state the period of limitation is 10 years.

               (3) Defendant claiming title under will. When the defendant claims title
       through a devise in any will, the period of limitation is 15 years after the probate of
       the will in this state.

               (4) Other cases. In all other cases under this section, the period of
       limitation is 15 years. [Emphases added.]

“[T]he period of limitations for actions to quiet title is 15 years” under MCL 600.5801(4). Adams
v Adams, 276 Mich App 704, 710; 742 NW2d 399 (2007).

        Plaintiff raised a claim in its complaint for “declaratory relief and quiet title,” arguing that
defendants had not demonstrated that Brookside Lane was a public road and that plaintiff “is
entitled to have the underlying fee quieted once and for all in its name free from any claim by the
public except for the easement which has been recorded against the property.” Accordingly,
plaintiff raised an action to quiet title, and that a 15-year limitations period applied.

       MCL 600.5827 states:

                Except as otherwise expressly provided, the period of limitations runs from
       the time the claim accrues. The claim accrues at the time provided in sections 5829
       to 5838, and in cases not covered by these sections the claim accrues at the time the
       wrong upon which the claim is based was done regardless of the time when damage
       results.

MCL 600.5829 states, in part:

               The right to make an entry on, and the claim to recover land accrue:

              (1) Whenever any person is disseised, his right of entry on and claim to
       recover land accrue at the time of his disseisin[.]

“Disseisin occurs when the true owner is deprived of possession or displaced by someone
exercising the powers and privileges of ownership.” Kipka v Fountain, 198 Mich App 435, 439;
499 NW2d 363 (1993); see also Adams, 276 Mich App at 720. As stated in Adams, id., “a party
may . . . be disseised by a claimant who asserts ownership not as an adverse possessor, but under
color of deed.”

       The EA states that the parcel’s seller received consideration from Brighton in exchange for
giving Brighton:

       permanent easements and rights-of-way for the installation, maintenance, repair
       and replacement of sanitary sewer with appurtenances, pumping stations,
       watermains with appurtenances, storm sewers, public roads and for any other use,
       upon and across the described land as delineated on page two of the attached



                                                  -3-
        “PROPOSED    ROAD             RIGHT-OF-WAY            AND       PUBLIC        UTILITY
        EASEMENT[.]”

The EA also states:

                2. These easements may be used by the City of Brighton or by any of its
        licensees, grantees or assignees for any public purpose.

        An April 22, 1987 letter sent by the city manager to agents of plaintiff stated, in part:

        [I]t appears that the [proposed] development and parking are encroaching onto the
        public right-of-way. . . .

        The type of lighting provided in this area must be sufficient to light the public street.

                                                * * *

        We need to see a detail of the design of the roadway being proposed to service the
        site. As you are aware, this roadway would be a public thoroughfare; thus, it is
        important that the roadway be built to proper standards.

                                                * * *

        The present site plan that you have completed indicated the installation of a
        boulevard island within the public roadway area. Planning Consultant Greimel
        has indicated that it is his belief that this is an unworkable design feature, and
        should be removed. [Emphases added.]

In addition, in a January 23, 1990 letter to plaintiff, the city manager stated, in part:

        As you will recall, the approved site plan for the Brookside Mall called for a
        publicly dedicated right-of-way off of Grand River Avenue to service your
        development. . . .

                In an effort to resolve [issues with parking on Brookside Lane], the City
        Council adopted Traffic Control Order D-122, which prohibits parking on the south
        side of Brookside Lane. Signs will be posted within the next ten days . . . .

        [I]f this effort does not remediate the problem, parking on the north side of
        Brookside Lane may also have to be prohibited entirely.

        The trial court did not err by finding that the limitations period for plaintiff’s quiet-title
claim had expired by the time of its 2017 lawsuit. Plaintiff claims that Brookside Lane is a private
road owned by it and that no disseisin occurred until the curb cuts authorized by the city in 2014,
but the city was exercising dominion over the proposed road in 1987 and over the actual road in
1990. In Adams, the Court found that the notice of disseisin began the limitations period and
occurred when the plaintiff acquired notice of the existence of an adverse deed. Id. at 721. In the




                                                  -4-
present case, plaintiff had notice of Brighton’s claim to the road far in advance of the 15-year
period preceding the filing of its complaint.

       Plaintiff contends that the statute of limitations did not bar its claim for a declaratory
judgment. As set forth in Taxpayers Allied for Constitutional Taxation v Wayne Co, 450 Mich
119, 128; 537 NW2d 596 (1995):

               Limitations statutes do not apply to declaratory judgments as such.
       Declaratory relief is a mere procedural device by which various types of substantive
       claims may be vindicated. There are no statutes which provide that declaratory
       relief will be barred after a certain period of time. Limitations periods are
       applicable not to the form of the relief but to the claim on which the relief is based.
       [Quotation marks and citation omitted.]

“Once a court determines which statute of limitations applies, however, the time at which the claim
accrues for purposes of applying that statute depends on the type of relief sought.” Id. at 128 n 10.
“Claims for declaratory relief necessarily derive from claims for substantive relief because
declaratory relief lies only in cases of ‘actual controversy,’ and not merely for abstract declarations
of rights divorced from a factual context.” Id. (citations omitted). “Declaratory relief may not be
used to avoid the statute of limitations for substantive relief.” Id. at 129.

       In Taxpayers United, the Court stated:

               On the basis of the proposed class averments, which include not only
       individuals who have paid the tax but also “all persons who presently own real
       property in Wayne County” and who thus may be subject to the increased tax rate,
       there appear to be two actual controversies that might form the basis for declaratory
       relief. The first is whether plaintiff may obtain a refund for taxes paid in the past.
       The second is whether potential class members who are currently residents of
       Wayne County must pay the increased tax in the future. [Id. at 128-129.]

The Court stated that the first type of controversy was time-barred but stated:

               For purposes of the second controversy—whether members of the potential
       class who are currently Wayne County property owners must pay the increased tax
       in the future—the statute of limitations would not bar an otherwise valid claim for
       declaratory relief because it would derive from a claim for injunctive relief, which
       is not barred [as set forth earlier in the opinion.] [Id. at 129.]

       In the present case, plaintiff sought the following “combined” relief for counts I and II of
the complaint:

       Plaintiff respectfully requests that this [c]ourt enter an Order quieting title to the
       Brookside Parcel to the Plaintiff and declaring that the property is not a public road
       but is rather private property owned by the Plaintiff subject to an easement held by
       the City for installation of its sanitary sewer and storm sewer system, together with
       a road right-of-way for access to those facilities.



                                                 -5-
In its response to defendants’ joint motion for summary disposition, plaintiff admitted that “[t]he
first two counts [i.e., quiet title and declaratory relief] are collapsed in the complaint[.]”

         This case is not like Taxpayers United, wherein there was a viable alternative claim
underlying the request for declaratory relief.2 Plaintiff is attempting to use its “declaratory
judgment” argument to avoid the limitations period for its quiet-title action. No error on the part
of the trial court is apparent.

     Plaintiff also contends that its trespass claim against BI should be allowed to proceed.
However, plaintiff’s counsel said the following at the June 13, 2019 hearing:

                So, again, what we brought was [sic] two things: declaratory relief against
       the City of Brighton, is it or is it not a public road, and then trespass against the
       neighboring property owner. The only thing that the plaintiff brought today is the
       first issue because, obviously, if it’s a public road, there’s no trespass. If it’s not a
       public road, then the trespass claim goes forward. [Emphasis added.]

In addition, in its response to defendants’ joint motion for summary disposition, plaintiff stated:

              In this case, the Plaintiff pled four counts, Declaratory Relief, Quiet Title,
       Trespass and Injunction. The last two counts are aimed at Defendant [BI] and are
       dependent upon the determination of the first two counts. [Emphasis added.]

“A party may not take a position in the trial court and subsequently seek redress in an appellate
court that is based on a position contrary to that taken in the trial court.” Holmes v Holmes, 281
Mich App 575, 587-588; 760 NW2d 300 (2008) (quotation marks and citations omitted). Thus,
plaintiff’s argument that the trespass claim remained viable is without merit.

        Plaintiff contends that the trial court erred by entertaining defendants’ final, joint motion
for summary disposition because it was filed too late in the proceedings. We review this issue for
an abuse of discretion. See Kemerko Clawson LLC v RXIV, Inc, 269 Mich App 347, 349; 711
NW2d 801 (2005). See Kemerko Clawson LLC v RXIV, Inc, 269 Mich App 347, 349; 711 NW2d
801 (2005) (This Court “reviews for an abuse of discretion a trial court’s decision to decline to
entertain motions filed after the deadline set forth in its scheduling order.”) An abuse of discretion
occurs when the court chooses an outcome outside the range of reasonable and principled
outcomes. Maldonado v Ford Motor Co, 476 Mich 372, 388; 719 NW2d 809 (2006).

        The scheduling order for this case was amended many times. It is not clear to what date
plaintiff is referring when it argues in its primary appellate brief that “the dispositive motion
deadline had come and gone per court order” before defendants’ joint motion. In addition, plaintiff


2
 Plaintiff argues on appeal that its claim against BI provided an alternative basis for its request for
declaratory relief and that it was not harmed by BI until 2014. But the declaratory relief was
sought specifically in connection with the quiet-title claim against Brighton. In addition, as
discussed infra, plaintiff admitted that the claim against BI was specifically dependent on the claim
against Brighton.


                                                 -6-
cites no legal authorities in support of this issue on appeal. “[A] mere statement without authority
is insufficient to bring an issue before this Court.” Wilson v Taylor, 457 Mich 232, 243; 577 NW2d
100 (1998). At any rate, it was clearly not outside the range of reasonable and principled outcomes,
Maldonado, 476 Mich at 388, for the trial court to entertain the joint motion when this motion
raised the same issue that defendants had clearly and definitively raised earlier but that a prior
presiding judge—evidently in an attempt to encourage a settlement—had explicitly declined to
rule on at the time.

        Plaintiff next argues that the lower court should have granted its motion for summary
disposition on the question regarding whether defendants presented sufficient evidence that
Brookside Lane was a public road under the highway-by-user or common-law-dedication
doctrines. We need not address this issue because our resolution of the statute-of-limitations issue
renders it moot. Plaintiff filed an untimely lawsuit.3

       Affirmed.



                                                             /s/ Cynthia Diane Stephens
                                                             /s/ Stephen L. Borrello
                                                             /s/ Elizabeth L. Gleicher




3
  We also point out that plaintiff’s argument about the easement being merely a “utility easement”
is not in accord with the plain language of the EA. The case of Blackhawk Dev Corp v Village of
Dexter, 473 Mich 33, 36-49; 700 NW2d 364 (2005), supports Brighton’s actions under the EA in
this case.



                                                -7-